DISMISS and Opinion Filed February 8, 2017




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-16-01301-CV
                                       No. 05-16-01302-CV
                              SCOTT RICHARDSON, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Municipal Court of Mesquite
                                   Dallas County, Texas
                       Trial Court Cause Nos. 11151556 & 11151557

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       By letter dated January 9, 2017, the Court questioned its jurisdiction over these appeals.

Specifically, we questioned whether the orders appellant appeals from are reviewable by direct

appeal to this Court. We requested that appellant file a jurisdictional brief addressing the issue

and gave appellee an opportunity to respond.

       Appellant is appealing orders from the Mesquite Municipal Court finding him guilty for

operating a vehicle without a front license plate and driving while license is invalid. The

municipal court imposed fines for each violation. Appellant filed notices of appeal of the

municipal court orders directly to this Court.

       County criminal courts of appeal have sole jurisdiction of all appeals from criminal

convictions for violations of municipal ordinances of municipalities located in the county. See
TEX. GOV’T CODE ANN. §§ 25.0594(a)(1) & 30.00014(a) (West Supp. 2016).                  The Texas

Constitution confers the courts of appeals with jurisdiction over “all cases of which the District

Courts or County Courts have original or appellate jurisdiction, under such restrictions and

regulations as may be prescribed by law.” Tex. Const. art. V, § 6(a). Section 30.00027(a) of the

government code provides:

       (a) The appellant has the right to appeal to the court of appeals if:

               (1) the fine assessed against the defendant exceeds $100 and the judgment
       is affirmed by the appellate court; or

              (2) the sole issue is the constitutionality of the statute or ordinance on
       which a conviction is based.

TEX. GOV’T CODE ANN. § 30.00027(a) (West Supp. 2016). This section limits our jurisdiction of

appeals from county criminal court appellate decisions to the specific situations set forth in the

statute. See Tex. Vital Care v. State, 323 S.W.3d 609, 612 (Tex. App.—Texarkana 2010, no

pet.). If an appellate court is without jurisdiction over an appeal, it can only dismiss the appeal.

See Sherman v. State, 12 S.W.3d 489, 492 (Tex. App.—Dallas 1999, no pet.).

       As stated in his notices of appeal, appellant appealed directly to this Court from the

municipal court. Appellant filed a letter brief. However, he fails to address the statutory

mandate that a county court of criminal appeals has sole jurisdiction over appeals from municipal

courts. Appellant skipped a required step - he failed to first take his appeals to the county court

of criminal appeals.




                                                –2–
       This Court has no jurisdiction over appeals directly from a municipal court. Accordingly,

we dismiss the appeals. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

161301F.P05




                                              –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SCOTT RICHARDSON, Appellant                        On Appeal from the Municipal Court of the
                                                   City of Mesquite, Dallas County, Texas
No. 05-16-01301-CV        V.                       Trial Court Cause No. 11151556.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant SCOTT RICHARDSON.


Judgment entered February 8, 2017.




                                             –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SCOTT RICHARDSON, Appellant                        On Appeal from the Municipal Court of the
                                                   City of Mesquite, Dallas County, Texas
No. 05-16-01302-CV        V.                       Trial Court Cause No. 11151557.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant SCOTT RICHARDSON.


Judgment entered February 8, 2017.




                                             –5–